Citation Nr: 1511183	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-30 779A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for allergic rhinitis (also claimed as sinusitis) has been received. 

2.  Entitlement to service connection for allergic rhinitis (also claimed as sinusitis).

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to allergic rhinitis/sinusitis.  

4.  Entitlement to an effective date earlier than February 28, 2011, for the assignment of a separate, 10 percent rating for scarring associated with a post traumatic swan neck deformity of the right middle, ring, and little fingers. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to June 1998.  

This appeal to the Board of Veterans' Appeals (Board) arose from May 2010 and May 2012 RO rating decisions. In the May 2010 decision, the RO denied service connection for OSA and reopened a  claim for service connection for allergic rhinitis/sinusitis, but denied the claim on the merits .  In the May 2012 rating decision, the RO, inter alia,  assigned a 10 percent rating for scarring associated with the post traumatic swan neck deformity of the right, middle, ring and little fingers, effective from February 28, 2011.  

The Veteran filed a notice of disagreement (NOD) with respect to the denial of the claims for service connection for OSA and allergic rhinitis/sinusitis in February 2011 and filed an NOD with respect to the effective date assigned for the 10 percent rating for scarring associated with the service connected finger disability of the right hand in July 2012.  A statement of the case (SOC) addressing the claims for service connection for OSA and allergic rhinitis/sinusitis was issued in September 2012, and another SOC was issued in that month addressing the claim for an earlier effective date for the grant of service connection for scarring associated with the service connected fingers of the right hand.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) with respect to all three claims  in November 2012,. 

Pursuant to his request, in November 2014, the Veteran and his wife presented testimony during as Board video-conference hearing before the undersigned Veterans Law Judge. Unfortunately, a transcript of this hearing could not be completed, as the recording from this hearing was not audible.  In December 2014, the Veteran was informed by letter of these facts, and asked if he desired another hearing.  In February 2015, the Veteran submitted a statement indicating that he did not desire another hearing.

This appeal has been processed utilizing the paperless, electronic Virtual VA (VVA) and Virtual Benefits Management System (VBMS) claims processing systems.  

As regards characterization of that portion of thr appeal involving service connection for allergic rhinitis/sinusitis, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as to service connection for allergic rhinitis/sinusitis as now encompassing the first and second matters set forth on the title page.

The Board's decision addressing the request to reopen and the earlier effective date claims is set forth below.  The claim for service connection for allergic rhinitis/sinusitis, on the merits ,along with the claim for service connection OSA,  are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  matter herein decided have been accomplished.

2.  In an April 1999 rating decision, the RO, inter alia, denied a claim for service connection for allergic rhinitis (also claimed as sinusitis); although notified of the denial in a July 1999 letter, the Veteran did not initiate an appeal of the decision, and no potentially applicable exception to finality applies. 

3.  Evidence associated with the record since the April 1999 rating decision includes new evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for allergic rhinitis/sinusitis, and raises a reasonable possibility of substantiating the claim.

4.  Following the award of service connection and assignment of an initial, 30 percent rating for post traumatic swan neck deformity of the middle, ring, and little fingers of the right hand with extensor tendon subluxation, status post failed dorsal tenodesis and scar, effective July 1, 1998, the Veteran initiated, but did not perfect, an appeal of the assigned rating.

5.  There was no pending claim for increase-to include for a separate, compensable, rating for scarring-prior to February 28, 2011, nor is there competent, contemporaneous evidence  from which it is factually ascertainable that an increase disabilitiy-meeting the criteria for a separate, 10 percent rating for scarring-occurred prior to February 28, 2011.



CONCLUSIONS OF LAW

1.  The April 1999 rating decision denying the claim for service connection for allergic rhinitis/sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2014)); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).  

2.  As pertinent evidence received since the April 1999 rating denying the claim for service connection for allergic rhinitis/sinusitis is new and material, the criteria for reopening this claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an effective date earlier than February 28, 2011, for the assignment of a separate 10 percent rating for scarring associated with a post traumatic swan neck deformity the right middle, ring, and little fingers are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400, 4.118, Diagnostic Code (DC) 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the Board's favorable disposition of the request to reopen the claim for service connection for allergic rhinitis/sinusitis, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

With respect to the claim for an earlier effective date, the Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claim for an earlier effective date than February 28, 2011, for the assignment of an increased 10 percent rating for scarring associated with a post traumatic swan neck deformity the right middle, ring, and little fingers.  In this regard, a January 2012 letter sent prior to the May 2012 rating decision on appeal  advised the Veteran of the evidence and information necessary to substantiate a claim for an increased rating, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter informed the Veteran of the evidence and information necessary to establish a rating and effective date, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Relevant to the duty to assist, as the adjudication of the claim for an effective date earlier than February 28, 2011, for the assignment of a 10 percent rating for scarring associated with the service connected disability of the fingers of the right hand is predicated on consideration of the existence of a pending claim, and contemporaneous evidence,  and there is no indication that there exists any outstanding, relevant evidence to obtain, there is no duty to obtain any additional evidence or conduct any other development with respect to this claim. 

With regard to the Veteran's November 2014 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked (not applicable to earlier effective date claims for the reason stated above). In this case, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have essentially been met, and that the hearing was legally sufficient.  

Here, during the November 2014, the undersigned identified the issues on appeal, to include the matter of the Veteran's entitlement to an effective date for the 10 percent rating for the scarring at issue, and (as reflected in the written notes from this hearing), testimony was solicited as to why the Veteran believes that he is entitled to an earlier effective date for this rating.   Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, on these facts, such omission was harmless.  Notably, nothing during the hearing gave rise to the possibility that there was any existing, relevant evidence outstanding. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim herein denied, the avenues through which he might obtain evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.    Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the claim denied below.  Any such error is deemed harmless and does not preclude appellate consideration of the claim denied herein, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  Petition to Reopen

Under the legal authority in effect at the time of the prior denial in question and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

As noted above, in an April 1999 rating decision, the RO denied a claim for service connection for allergic rhinitis/sinusitis.  The evidence then of record included the service treatment reports, which reflected in-service diagnoses of allergic rhinitis and sinusitis, and reports from a January 1999 VA examination that resulted in a diagnosis of chronic sinusitis.  However, based on a determination that the Veteran's sinus problems existed prior to service and were not aggravated therein, the claim for service connection for such disability was denied.   

The Veteran was notified of the April 1999 rating decision by letter dated in July 1999 and did not file an appeal with respect to the denial of service connection for allergic rhinitis/sinusitis.   See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).  In addition, the record does not reflect that new and material evidence was received during the one year appeal period following the notice of the April 1999 rating decision (see 38 C.F.R. § 3.156(b) and Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)), and no additional, relevant service records have been received, warranting readjudication of the claim (see 38 C.F.R. § 3.156(c)).  The April 1999 denial of the claim for service connection for allergic rhinitis/sinusitis is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis. 
 See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (1998).  

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied in a final decision, as with respect to the claim for service connection for allergic rhinitis/sinusitis denied in the April 1999 decision discussed above, if new and material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).

The Veteran filed his request to reopen the claim for service connection for allergic rhinitis/sinusitis in July 2009.  Regarding petitions to reopen received on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Here, the only final denial of the claim in question is the April 1999 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence received since the April 1999 rating decision includes a January 2010 statement from a private physician reflecting treatment for allergic rhinitis and an April 2010 VA examination that resulted in diagnoses of chronic sinusitis and allergic rhinosinusitis and included an opinion addressing whether such disability was the result of service.  The RO determined that this evidence was sufficient to reopen the claim for service connection for allergic rhinitis/sinusitis; however, regardless of this action, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must decide whether new and material evidence to reopen the claim for service connection for the disability at issue has been received.

The Board finds that the evidence discussed above that was received since the April 1999 rating decision is "new" in that it was not before agency decision makers at the time of the April 1999 initial denial of the claim for service connection for allergic rhinitis/sinusitis and is not duplicative or cumulative of evidence previously of record.  Moreover, given the basis for the prior final and the specific legal requirements with respect to claims for service connection based on aggravation discussed in the remand below, the Board finds that this evidence raises a reasonable possibility of substantiating the claim for service connection for allergic rhinitis/sinusitis on the basis of aggravation.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for allergic rhinitis/sinusitis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


B.  Earlier Effective Date Claim

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim. 38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id. 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  Id.  Under 38 C.F.R. § 3.157(b)(2), the date of receipt of evidence from a private physician or layman will be accepted as a claim if such evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.

Under 38 C.F.R. § 4.118, DC 7804 (2014) , a compensable (10 percent) rating may be assigned for one or two scars that are unstable or painful.  

Historically, service connection for a post traumatic swan neck deformity of the middle, ring, and little fingers of the right hand with extensor tendon subluxation, status post failed dorsal tenodesis and scar was granted by the RO in the aforementioned April 1999 rating decision.  An initial 30 percent rating was assigned effective July 1, 1998-the  day after the Veteran's separation from service.  The evidence of record at the time of the April 1999 rating decision included the report of a January 1999 VA examination that, in pertinent part, documents what was then described as a long scar on the dorsum of the right hand between the fourth and fifth metacarpal bone and an 8 centimeter scar over the right fourth metacarpal phalangeal joint.  

The Veteran filed an NOD with respect to the 30 percent rating assigned for the service connected disability of the fingers of the right hand in July 1999.  However, t following issuance of an August 1999 SOC-in which the RO noted that  there was no evidence on VA examination in January 1999 that the Veteran had a scar that was tender or adherent to underlying tissue (manifestations warranting a 10 percent for the scarring in question under the rating criteria than in effect)-the  Veteran did not perfect an appeal with respect to the e rating assigned for the service connected disability of the fingers of the right hand.  See 38 C.F.R. §§ 20.200, 20.302 (2014).  

Of most immediate relevance, on February 28, 2011, the Veteran filed a claim for an increased rating for his service connected disability of the fingers of the right hand, .  The report  of VA examination conducted in conjunction with this claim in February 2012, in checklist fashion, reflects the examiner's "yes" in the box pertaining to whether the Veteran had scarring related to service connected disability that was "[p]ainful and/or unstable" or involved a "total area . . . greater than 39 square cm (6 square inches)?"  The  February 2012 examination report documents the examiner's description of a  7.5 cm linear scar on the 3rd knuckle of the right hand, noted  to affect .37 square cm of the total body area.  The examiner also  noted that the limitations from the scarring in question consisted of the Veteran having "very limited motion" where the scarring was located.  The examiner also noted that the scarring at issue "may likely moderately to severely impact" employment and that such scarring was at least as likely as not related to the service connected swan neck deformity involving the fingers of the right hand.  

Given the February 2012 VA examination findings pertaining to the scarring associated  with the service connected disability of the fingers of the right hand, in the May 2012 rating decision, the RO assigned a separate, 10 percent rating for such scarring under DC 7804. based on the clinical evidence documenting the presence of one painful scar.  This rating was assigned effective February 28, 2011, the date of receipt of the claim for increase.  As such, and because the governing legal authority clearly provides that the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose (in this case, the February 2012 VA examination), whichever is later, the even earlier award assigned by the RO commensurate with the date of the claim for increase-based, perhaps, on consideration that the Veteran should not be penalized by any unreasonable delay in scheduling the Veteran for a VA examination in conjunction with the claim-reflects the earliest possible effective date assignable in conjunction with this claim. 

Notably, there was no pending claim for increase prior to February 28, 2011.  As noted, as the Veteran did not perfect an appeal following the award of service connection and initial rating assigned, that award, and all of its components, including the 30 percent rating assigned, are final, and there is no evidence or allegation that there was otherwise a pending claim for increase prior to that date.  Moreover, there simply is no competent, contemporaneous evidence from which it is factually ascertainable that an increase in disability-in particular, a painful meeting the criteria for a 10 percent rating under the rating criteria-occurred prior to February 28, 2011.  In fact, it was not until after the filing of the claim for increase that the record reflects clinical evidence, in the form of the February 2012 VA examination report, from which it was factually ascertainable that an increase in disability occurred so as to warrant the assignment of a 10 percent rating under 38 C.F.R. § 4.118, DC 7804.  

In so finding, the  Board acknowledges the  Veteran's testimony presented during  the November 2014 hearing that the scarring in question has always been painful, thereby warranting compensation from the July 1, 1998, effective date of the grant of service connection for the disability of the fingers of the right hand.  The Board is also cognizant of the Veteran's assertions during  the hearing with regard to the confusion created by the "corrections" made by adjudicators to the nature of the service connected disability at issue [the record reflects adjudicators not consistently specifically denoting that the service connected disability of the fingers of the right hand included scarring and misidentifying the service connected disability in question on occasion as involving the left hand].  Such contentions are perhaps more appropriately addressed in a challenge to the final April 1999 rating decision on the basis of clear and unmistakable error (CUE), which the Veteran has not raised, but is certainly free to pursue.  

However, as to the instant appeal, it is emphasized that the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As  on these facts, there simply is no legal or factual basis for assignment of any effective date earlier than February 28, 2011 for a separate 10 percent rating for associated scarring, the claim for an earlier effective date must be denied.  There is no doubt to be resolved in the Veteran's favor on this matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

As new and material evidence to reopen the claim for service connection for allergic rhinitis/sinusitis has been received, to this extent, the appeal with respect to this disability is granted.

An effective date earlier than February 28, 2011, for the assignment of a separate, 10 percent rating for scarring associated with a post traumatic swan neck deformity of the right middle, ring, and little fingers is denied. 

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted with respect to the reopened claim for service connection for allergic rhinitis/sinusitis and the claim for service connection for OSA.   

First, with respect to the matter of the reopened claim for service connection for allergic rhinitis/sinusitis, given the fact the December 1994 entrance examination and medical history collected at that time are silent for such disability, the Veteran is presumed sound as to respiratory disability.  However, the May 2010  VA examiner's opinion merely that the Veteran's pre-existing allergic rhinitis/sinusitis did not worsen during service is inadequate to resolve this claim.  In this regard, the Board points out that, to rebut the  presumption of soundness, VA must show ,by clear and unmistakable evidence that (1) the disability at issue existed prior to service and (2) that such pre-existing disability was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 Fed. Cir. 2004.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of this precedent, the Board finds that an addendum opinion with respect to claim for service connection for allergic rhinitis/sinusitis in the format required by the rebuttal standard required for claims based on aggravation of disabilities not shown at entrance is required to full the duty to assist the Veteran.  Id; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  In light of the Veteran's testimony as to the development of rhinitis/sinusitis during service as a result of exposure to environmental hazards such as dust, and his February 2015 written statements to this effect, the clinician will also be requested to document consideration of these assertions.  If the May 2010 examiner is not available, the AOJ should obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate medical professional.  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

With respect to the claim for service connection for OSA, as this claim includes the assertion that service connection is warranted for such disability as secondary to allergic rhinitis/sinusitis, this claim is clearly inextricably intertwined with the reopened claim for service connection for allergic rhinitis/sinusitis.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for service connection for OSA must be deferred at this time.  Moreover, while the clinician who conducted the May 2010 VA examination found that OSA was not caused by the Veteran's sinus problems, she did not state whether OSA was  aggravated by such disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, the clinician will also be asked below to complete an addendum opinion as to whether the any sinus problems have aggravated the Veteran's OSA.  Barr, supra.  As the Veteran and his wife testified as to problems with snoring that started in service that have continued to the present time, the clinician will also be requested to document consideration of these assertions, and any other actual or implied assertions of relevant in-service symptomatology with continuity of symptoms thereafter.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in the denial of the claims.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further opinion/examination, to ensure that the record is complete, and that all due process requirements are met, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding VA evaluation and/or treatment records.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claims that have been remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these claims are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matters that have been remanded.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA clinician who conducted the May 2010 VA examination.  If the May 2010 examiner is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate medical professional.  

Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The entire, electronic claims file, to include a  complete copy of this REMAND, must be made available to the clinician, and the opinions expressed  should reflect consideration of the Veteran's documented medical history and assertions.  

The clinician should provide opinions, based on sound medical principles, addressing the following:   

(a) (1) Whether allergic rhinitis or sinusitis clearly and unmistakably existed prior to service entrance, and, if so (2) whether any such disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service, with consideration given to exposure therein to environmental hazards such as dust.  

(b) For each disability for which there is no clear and unmistakable evidence of a preexisting disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability was incurred during service, to include exposure to environmental hazards such as dust.  

(c)  Whether OSA is (1) at least as likely as not (a 50 percent or higher degree of probability) causally related to service or, if not,  (2) was caused or is aggravated (worsened beyond natural progression) by any allergic rhinitis/sinusitis.  

In rendering the requested opinions, the clinician must consider and discuss all pertinent medical evidence and lay assertions, to include any actual or implied assertions describing sinus problems and snoring/sleeping problems from service to the present time.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection for allergic rhinitis/sinusitis and for OSA in light of all pertinent evidence and legal authority.

7.  If either claim remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for any negative determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


